DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10, 13, 17, 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Islam et al. (U.S. Patent Application Number: 2018/0131434).
Consider claim 1; Islam discloses a computer-implemented method comprising: 
obtaining, by a location system (par. 76, lines 1-3; par. 79, lines 1-4), one or more partial phase vectors associated with one or more access points by capturing a phase value for one or more antennas included in each respective access point (par. 78, lines 1 – par. 79, line 4); 
based on determining that a given partial phase vector does not include a phase value for at least one antenna included in the access point [e.g. phase error (par. 78)], capturing associated data of the given partial phase vector (par. 106, lines 7-20), wherein the associated data is associated with the given partial phase vector and is captured across multiple dimensions (par. 106, lines 7-20); 
determining one or more correlations between each partial phase vector and the associated data by clustering the partial phase vector and the associated data across the multiple dimensions (par. 106, lines 7-20); 
determining a cause of the one or more partial phase vectors based on the associated data and the determined one or more correlations between each partial phase vector and the associated data [e.g. interference (par. 108, lines 6-11)]; and 
performing one or more remediation actions based on the determined cause of the one or more partial phase vectors (par. 108, lines 6-11).
Consider claim 2; Islam discloses the determined cause of the one or more partial phase vectors is one of a malfunction of the one or more access points or interference proximate to the one or more access points (par. 108, lines 6-11).
Consider claim 3; Islam discloses the determined cause of the one or more partial phase vectors is one of a malfunction of one or more client devices, the one or more client devices operating in a sleeping mode, or interference proximate to the one or more client devices (par. 108, lines 6-11).
Consider claim 4; Islam discloses the determined cause of the one or more partial phase vectors [e.g. phase error (par. 78)] is one of a network configuration error associated with a frequency band or interference associated with the frequency band (par. 67, lines 1-7; par. 108, lines 3-11).
Consider claim 5; Islam discloses the determined cause of the one or more partial phase vectors [e.g. phase error (par. 78)] is one of an access point grouping error associated with a spatial location of a given one of the one or more access points or interference associated with the spatial location [e.g. region (par. 108, lines 3-11)].
Consider claim 6; Islam discloses the determined cause of the one or more partial phase vectors [e.g. phase error (par. 78)] is one of a network configuration error associated with a time or a date of a given one of the one or more partial phase vectors or interference associated with the time or the date (par. 53; par. 108, lines 3-11).
Consider claim 10; Islam discloses determining that a class of client devices (par. 108, lines 3-8) is the determined cause of the one or more partial phase vectors [e.g. phase error (par. 78)]; and altering (e.g. calibration) a location algorithm for optimizing location accuracy for the class of client devices (par. 76, lines 1-3; par. 108, lines 8-11).
Consider claim 13; Islam discloses a system, comprising: 
one or more processors (par. 192); and 
memory including instructions that (par. 194, lines 6-16), when executed by the one or more processors (par. 194, lines 6-16), cause the system to:
obtain one or more partial phase vectors associated with one or more access points by capturing a phase value for one or more antennas included in each respective access point (par. 78, lines 1 – par. 79, line 4); 
based on determining that a given partial phase vector does not include a phase value for at least one antenna included in the access point [e.g. phase error (par. 78)], capturing associated data of the given partial phase vector (par. 106, lines 7-20), wherein the associated data is associated with the given partial phase vector and is captured across multiple dimensions (par. 106, lines 7-20); 
determine one or more correlations between each partial phase vector and the associated data by clustering the partial phase vector and the associated data across the multiple dimensions (par. 106, lines 7-20); 
determine a cause of the one or more partial phase vectors based on the associated data and the determined one or more correlations between each partial phase vector and the associated data [e.g. interference (par. 108, lines 6-11)]; and 
perform one or more remediation actions based on the determined cause of the one or more partial phase vectors (par. 108, lines 6-11).
Consider claim 17; Islam discloses a non-transitory computer-readable storage medium including instructions that (par. 194, lines 1-16), upon being executed by one or more processors of a system (par. 194, lines 1-16), cause the system to:
obtain one or more partial phase vectors associated with one or more access points by capturing a phase value for one or more antennas included in each respective access point (par. 78, lines 1 – par. 79, line 4); 
based on determining that a given partial phase vector does not include a phase value for at least one antenna included in the access point [e.g. phase error (par. 78)], capturing associated data of the given partial phase vector (par. 106, lines 7-20), wherein the associated data is associated with the given partial phase vector and is captured across multiple dimensions (par. 106, lines 7-20); 
determine one or more correlations between each partial phase vector and the associated data by clustering the partial phase vector and the associated data across the multiple dimensions (par. 106, lines 7-20); 
determine a cause of the one or more partial phase vectors based on the associated data and the determined one or more correlations between each partial phase vector and the associated data [e.g. interference (par. 108, lines 6-11)]; and 
perform one or more remediation actions based on the determined cause of the one or more partial phase vectors (par. 108, lines 6-11).
Consider claim 20; Islam discloses determining that a class of client devices (par. 108, lines 3-8) is the determined cause of the one or more partial phase vectors [e.g. phase error (par. 78)]; and altering (e.g. calibration) a location algorithm for optimizing location accuracy for the class of client devices (par. 76, lines 1-3; par. 108, lines 8-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 11, 12, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (U.S. Patent Application Number: 2018/0131434) in view Sherlock (U.S. Patent Number: 7,039,017).
Consider claim 7, as applied in claim 1; Islam discloses the claimed invention except: removing one or more malfunctioning access points from an access point group for location computation.
In an analogous art Sherlock discloses removing one or more malfunctioning access points from an access point group [e.g. replacement (col. 7, lines 11-14)] for location computation (col. 7, lines 43-45).
It is an object of Islam’s invention to provide a method of managing interference in a wireless communication system. It is an object of Sherlock’s invention to provide a method of handling interference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Islam by including replacing access points, as taught by Sherlock, for the purpose of effectively managing a network.
Consider claim 8, as applied in claim 1; Islam discloses the claimed invention except: tagging one or more malfunctioning client devices.
In an analogous art Sherlock discloses tagging (col. 5, lines 26-31) one or more malfunctioning client devices (col. 5, lines 1-12).
It is an object of Islam’s invention to provide a method of managing interference in a wireless communication system. It is an object of Sherlock’s invention to provide a method of handling interference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Islam by including tagging, as taught by Sherlock, for the purpose of managing communication in a wireless system.
Consider claim 9, as applied in claim 1; Islam discloses the claimed invention except: changing a frequency band of the one or more access points.
In an analogous art Sherlock discloses changing a frequency band of the one or more access points (col. 6, lines 26-31).
It is an object of Islam’s invention to provide a method of managing interference in a wireless communication system. It is an object of Sherlock’s invention to provide a method of handling interference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Islam by including frequency change, as taught by Sherlock, for the purpose of efficiently providing services.
Consider claim 11, as applied in claim 1; Islam discloses the correlations between each partial phase vector [e.g. phase error (par. 78)] and the associated data across the multiple dimensions (par. 106, lines 7-20). Islam discloses the claimed invention except: generating a first radar chart indicative of the correlation data across the multiple dimensions.
In an analogous art Sherlock discloses generating a first radar chart (e.g. a web chart or web graph) indicative of the correlation data across the multiple dimensions (col. 6, lines 9-14; col. 9, lines 57-67).
It is an object of Islam’s invention to provide a method of managing interference in a wireless communication system. It is an object of Sherlock’s invention to provide a method of handling interference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Islam by including a chart, as taught by Sherlock, for the purpose of effectively providing data in a management system.
Consider claim 12, as applied in claim 11; Sherlock discloses generating a second radar chart [e.g. a web chart or web graph (col. 9, lines 57-67)] by removing one or more of the multiple dimensions from the first radar chart [e.g. reconfiguring by mitigating (col. 6, lines 9-14; col. 9, line 67 – col. 10, line 3)].
Consider claim 15, as applied in claim 13; Islam discloses the correlations between each partial phase vector [e.g. phase error (par. 78)] and the associated data across the multiple dimensions (par. 106, lines 7-20). Islam discloses the claimed invention except: generating a first radar chart indicative of the correlation data across the multiple dimensions.
In an analogous art Sherlock discloses generating a first radar chart (e.g. a web chart or web graph) indicative of the correlation data across the multiple dimensions (col. 6, lines 9-14; col. 9, lines 57-67).
It is an object of Islam’s invention to provide a method of managing interference in a wireless communication system. It is an object of Sherlock’s invention to provide a method of handling interference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Islam by including a chart, as taught by Sherlock, for the purpose of effectively providing data in a management system.
Consider claim 16, as applied in claim 15; Sherlock discloses generating a second radar chart [e.g. a web chart or web graph (col. 9, lines 57-67)] by removing one or more of the multiple dimensions from the first radar chart [e.g. reconfiguring by mitigating (col. 6, lines 9-14; col. 9, line 67 – col. 10, line 3)].
Consider claim 18, as applied in claim 17; Islam discloses the claimed invention except: removing one or more malfunctioning access points from an access point group for location computation.
In an analogous art Sherlock discloses removing one or more malfunctioning access points from an access point group [e.g. replacement (col. 7, lines 11-14)] for location computation (col. 7, lines 43-45).
It is an object of Islam’s invention to provide a method of managing interference in a wireless communication system. It is an object of Sherlock’s invention to provide a method of handling interference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Islam by including replacing access points, as taught by Sherlock, for the purpose of effectively managing a network.
Consider claim 19, as applied in claim 17; Islam discloses the claimed invention except: changing a frequency band of the one or more access points.
In an analogous art Sherlock discloses changing a frequency band of the one or more access points (col. 6, lines 26-31).
It is an object of Islam’s invention to provide a method of managing interference in a wireless communication system. It is an object of Sherlock’s invention to provide a method of handling interference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Islam by including frequency change, as taught by Sherlock, for the purpose of efficiently providing services.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (U.S. Patent Application Number: 2018/0131434) in view Patil et al. (U.S. Patent Application Number: 2019/0082463).
Consider claim 14, as applied in claim 13; Islam discloses the claimed invention except: increase a number of Block Acknowledgment Responses (BARs) to transmit to a client device located proximate to the one or more access points.
In an analogous art Patil discloses increase a number of Block Acknowledgment Responses (BARs) to transmit to a client device located proximate to the one or more access points [e.g. via multi-link aggregation (par. 44, lines 1-20, 23-26)].
It is an object of Islam’s invention to provide a method of managing interference in a wireless communication system. It is an object of Patil’s invention to provide a method for improving handling interference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Islam by including block acknowledgement, as taught by Patil, for the purpose of effectively providing information in a telecommunication system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/               Primary Examiner, Art Unit 2646